DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/21/21. Claims 137 and 140 are cancelled. Claims 1-2, 8-11, 14, 21, 23-24, 26-27, 30, 138-139 and 141-147 are currently pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 8-11, 14, 21, 23, 24, 26, 27, 30 and 143-146 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagano et al. US 2011/0003303 in view of Chaum et al. US 2012/0116195 and Zuo et al. “A target-responsive electrochemical aptamer switch (TREAS) for reagentless detection of nanomolar ATP” and further I view of Davis et al. US 20070031283.

 	continuously flowing a biological fluid from a living subject for a period of time ([¶26,27,78] the sample is continuously flowed across the detector);  
contacting the biological fluid or a component thereof with a signaling probe comprising a conformation switching probe ([¶81,83] using fluorescing detectors, specifically using aptamers and antibodies) and a detectable label ([¶43]); 
detecting the detectable signal in response to a binding event between the analyte, when present in the biological fluid, and the signaling probe ([¶81-83,122]); 
reducing non-specific binding and/or fouling of the signaling probe by one or more components of the biological fluid ([¶52,94]); 
and determining an in vivo concentration of the analyte during the period of time based on the adjusted signal. 
Pagano does not specifically disclose adjusting the detectable signal based on a background signal produced as a result of non- specific binding of the signaling probe to produce an adjusted signal. Chaum however, teaches a similar sensing device that does adjust the signal ([¶43] - the background-corrected stripping voltammograms) and teaches the use of kinetic differential measurement ([¶79] square wave voltammetry is a form of KDM) and that the signaling probe comprises a redox reporter ([¶78] using a platinum electrode to detect binding). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Pagano with the teachings of Chaum in order to adjust for background electrolytes ([¶119])

The combination of Pagano, Chaum and Zuo does not specifically disclose that the background signal is produced as a result of non-specific binding. Davis teaches a similar assay device that teaches non-specific binding is known to cause nose in the signal or noise in the background ([¶140]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Pagano, Chaum and Zuo with the teachings of Davis as it no more than the use of a known method to improve similar techniques in the same way by adjusting specifically for non-specific binding noise.

Regarding claim 8, Pagano discloses the signaling probe is immobilized in a channel of a microfluidic device ([¶92] the binding agent is attached to the magnetic material ([¶132]).
Regarding claim 9, Pagano discloses the microfluidic device comprises a channel configured to receive a sample stream comprising the biological fluid and a buffer stream ([¶17,97] a sample stream is provided by one inlet ¶30 and buffer sheath flow), and wherein the microfluidic device is further configured to provide a stacked laminar flow of the sample stream and buffer stream in the channel, when present in the microfluidic device ([¶53] flow is stacked top and bottom).
Regarding claim 10. Pagano discloses the stacked laminar flow is a vertically stacked laminar flow ([¶54]).
Regarding claim 11, Pagano discloses the stacked laminar flow is a horizontally stacked laminar flow ([¶53]).
Regarding claim 14, Pagano discloses the height of the channel is from about 1 pm to about 1000 pm ([¶62]).
Regarding claim 21, Pagano discloses the sample stream has a first flow rate, the buffer stream has a second flow rate, and the ratio of the second flow rate to the sum of the first and second flow rates is from about 0.1:1 to about 1:1 ([¶30] the flow rates of the sample and buffer are relatively the same).
Regarding claim 23, Chaum teaches administering a pharmacologically active agent based on the determined in vivo concentration of the analyte ([¶112]).

Regarding claim 26, Chaum teaches the administering is automatic ([¶112] the controller can automate the administering).
Regarding claim 27, Chaum teaches wherein the analyte is a pharmacologically active agent or a metabolite thereof, and the method comprises: administering a pharmacologically active agent to the subject; and following the step of determining an in vivo concentration of the analyte, administering an adjusted dose of the pharmacologically active agent to the subject based on the determined in vivo concentration of the analyte ([¶108,112]).
Regarding claim 143-147, Pagano does not disclose the detectable label is a redox reporter and the property is the distance between the redox reporter and the working electrode. Zuo teaches a conformation switching probe that is a redox reporter with a redox-active metal center and is a redox-active organic molecule and is covalently linked to the aptamer ([pg. 1042] ferrocene is used as a redox reporter and its distance to electrode changes when it is switched).

4Atty Dkt. No.: UCSB-534
Claims 138-139 and 141-142 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagano et al. in view of Chaum et al. and Zuo et al. and Davis et al. further in view of Shan et al. IDS item 48.
.

Claim 147 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagano et al. in view of Chaum et al., Zuo et al. and Davis et al. further in view of Cass et al. “Nucleic Acid Aptamers”
.

Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Pagano does not teach an in vivo device, Examiner respectfully disagrees. First, the only mention of in vivo sensing is in the preamble and nothing in the body of the claims structure specifically adapted for in vivo sensing. Pagano discloses a similar device that flows fluid from a subject, e.g. blood collected from a patient, that could be used in vivo similar to how Applicant’s device is connected to a patient. Structurally, Pagano discloses the correct elements and material so it is presumed it would function similarly to Applicant’s device if used in a similar manner. Additionally, Pagano teaches it can be used for continuous flow of the samples ([¶135,109]). Applicant argues that the claims recite flowing the sample from the subject, as in the sensor is connected to the subject, and the sample flows through the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL CATINA/
Examiner, Art Unit 3791

/ALLEN PORTER/Primary Examiner, Art Unit 3792